Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 1 of 17 PageID #: 1




                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA

 Jennifer Archuletta, Gemma Lee Farrell, Jesse Civil Action No. 1:20-cv-2264
 Golden, Hillary Hepner, Jessa Hinton, Joanna
 Krupa, Gia McCool, Alana Campos Souza,
 Irina Voronina, and Lucy Pinder,

        Plaintiffs,                                  COMPLAINT AND JURY DEMAND

                v.

 M E R Corporation dba Dancers Showclub,

        Defendant.


       Plaintiffs Jennifer Archuletta, Gemma Lee Farrell, Jesse Golden, Hillary Hepner, Jessa

Hinton, Joanna Krupa, Gia McCool, Alana Campos Souza, Irina Voronina, and Lucy Pinder

(collectively, “Plaintiffs”), by and through their undersigned attorneys, for their Complaint, set

forth and allege against M E R Corporation, doing business as Dancers Showclub (“Defendant”),

as set forth below:

                                    I.     INTRODUCTION

   1. This case is about a strip club’s unauthorized use of several professional models’ images

and likenesses in various advertisements to promote the strip club’s business interests in

violation of the models’ rights under federal and state law and for which the models are entitled

to damages and injunctive relief.

   2. Defendants ran advertisements for Defendants’ strip club on at least Defendants’ social

media pages.

   3. Defendants’ advertisements featured Plaintiffs’ images.




                                                 1
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 2 of 17 PageID #: 2




   4. Defendants had and have no authorization, consent, permission, or legal authority to use,

alter, or otherwise incorporate images of Plaintiffs into Defendants’ advertisements for

Defendants’ strip club, but Defendants did so anyway.

   5. Plaintiffs would not choose to advertise or promote Defendants’ strip club at all as being

affiliated with Defendants’ strip club can harm Plaintiffs’ reputations and brands and make it

more difficult for Plaintiffs to obtain future work of their choosing.

   6. Even if Plaintiffs had been willing to allow their images to be used by Defendants –

which they were not – Plaintiffs would have been rightfully entitled to payment for Defendants’

commercial use of their images.

   7. Defendants have not paid Plaintiffs anything despite using Plaintiffs’ images in

Defendants’ advertisements.

   8. Defendants’ wrongful conduct, as further described and explained below, violates

Plaintiffs rights under the federal Lanham Act, 15 U.S.C. § 1125(a), Plaintiffs’ rights under

Indiana’s statutory protection of the right of publicity, Ind. Code § 32-36-1-0.2 et seq., and

Plaintiffs’ rights under Indiana common law of unjust enrichment, entitling Plaintiffs’ to an

award of damages, equitable remedies, injunctive relief, and all such other relief as is just and

proper as requested herein.

                                         II.     PARTIES

       A.      Plaintiffs

   9. Plaintiff Jennifer Archuletta is a professional model and is a resident of Arizona.

   10. Plaintiff Gemma Lee Farrell is a professional model and is a resident of California.

   11. Plaintiff Jesse Golden is a professional model and is a resident of California.




                                                  2
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 3 of 17 PageID #: 3




   12. Plaintiff Hillary Hepner, also known as Hillary Fisher, is a professional model and is a

resident of South Carolina.

   13. Plaintiff Jessa Hinton, also known as Jessica Hinton, is a professional model and is a

resident of California.

   14. Plaintiff Joanna Krupa is a professional model and is a resident of California.

   15. Plaintiff Gia McCool is a professional model and is a resident of Florida.

   16. Plaintiff Alana Campos Souza is a professional model and is a resident of Nevada.

   17. Plaintiff Irina Voronina is a professional model and is a resident of California.

   18. Plaintiff Lucy Pinder is a professional model and is a resident of the United Kingdom of

Great Britain and Northern Ireland.

       B.      The Club and the Defendant

   19. Dancers Showclub (the “Club”), is a strip club located at 8013 W Washington St.,

Indianapolis, Indiana 46231.

   20. Defendant M E R Corporation is an Indiana domestic for-profit corporation with a

principal office address of 8013 W. Washington St., Indianapolis, Indiana 46231.

   21. Defendant M E R Corporation’s registered agent is Merrill Roberts, 2501 Girl School

Rd., Eagle Creek, Indiana, 46214.

   22. Defendant M E R Corporation filed for an assumed name of “Dancers Showclub.”

   23. Defendant M E R Corporation holds an Alcoholic Beverage license # RR4917045 doing

business as “Dancers West” at the location of the Club.

   24. On information and belief, Defendant is doing business as the Club and is ultimately

responsible for all the activities of the Club including the Club’s advertising activities.




                                                  3
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 4 of 17 PageID #: 4




                              III.    JURISDICTION AND VENUE

    25. This Court has federal question jurisdiction over this action under 28 U.S.C. § 1331

because Plaintiffs allege violations of the federal Lanham Act, 15 U.S.C. §1125, et seq.

    26. In the alternative, and only if federal question jurisdiction becomes inapplicable in this

action, this Court has diversity jurisdiction over this action under 28 U.S.C. § 1332 because

complete diversity of citizenship exists between Plaintiffs, none of whom are citizens of Indiana,

and Defendant, a citizen of Indiana, and the amount in controversy between each Plaintiff and

Defendant exclusive of interest and costs but inclusive of the value of injunctive relief exceeds

the sum or value $75,000.

    27. Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant is located in this

judicial district and because a substantial part of the events or omissions giving rise to Plaintiffs’

claims occurred in this judicial district.

                               IV.     FACTUAL ALLEGATIONS

        A.      A Model’s Reputation Impacts the Commercial Value of Their Images and
                Likenesses

    28. Each Plaintiff is, and at all times mentioned herein was, a professional model who earns

or earned a living by commercializing her identity, image, likeness, and advertising ideas for

many business endeavors, including the advertisement and promotion of products and services

through negotiated, arms-length transactions with reputable commercial brands and companies.

    29. A model’s reputation directly impacts the commercial value associated with the use of

their image, likeness, or identity to promote a product or service.

    30. As such, a model has the right to control the commercial exploitation of their name,

image, likeness, and advertising ideas.




                                                  4
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 5 of 17 PageID #: 5




   31. Each Plaintiff expended and continues to expend substantial effort, resources, and time in

building and protecting their reputation in the modeling industry.

   32. Each Plaintiff carefully considers the reputation, brand, and type of good or service

advertised by any potential client prior to authorizing the use of their image or likeness.

   33. Each Plaintiff’s career in modeling has substantial value derived from the goodwill and

reputation each has built.

   34. Each Plaintiff commands substantial sums of money for the licensed commercial use of

their image and likeness.

   35. Unauthorized use of each Plaintiff’s image or likeness can diminish and disparage the

goodwill and reputation each Plaintiff has built and the amount of compensation each Plaintiff

can command for the licensed or authorized use of each Plaintiffs’ image and likeness or for each

Plaintiff’s advertising ideas containing each Plaintiff’s image and likeness.

   36. As such, Plaintiffs must vigorously defend against unauthorized use of their image and

likeness by third parties like Defendant that choose to steal Plaintiffs’ images for use in

Defendant’s own advertisements for Defendant’s Club without payment or consent, fraudulently

representing to the public that Plaintiffs endorse, approve, or agreed to advertise Defendant’s

Club and thereby devaluing, disparaging, defaming, and causing confusion with respect to

Plaintiffs’ modeling work product.

       B.      Defendant Used Plaintiffs’ Images and Likenesses to Promote Defendant’s
               Business Interests

   37. Defendant owns, operates, controls, or, in the alternative, is ultimately responsible for

various social media accounts, including the Club’s Facebook account, Instagram account, and

Twitter account, through which Defendant promoted, advertised, and marketed the Club,

solicited customers for the Club, and published endorsements of the Club.



                                                  5
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 6 of 17 PageID #: 6




    38. Defendant has, and at all times mentioned herein had, authority to control its own use of

social media to promote its Club.

    39. Defendant is responsible for all content on the Club’s social media accounts to the extent

published by or on behalf of Defendants either directly or through Defendants’ agents, including

but not limited to any employees or other affiliates of the Club that posted and/or maintained

social media advertising for the Club.

    40. Defendant misappropriated Plaintiffs’ photographs, images, likenesses, and distinctive

appearances in advertising materials published by or for Defendant on the Club’s social media

accounts in order to market, promote, and advertise the Club all without consent, authorization,

or legal right.

    41. Indeed, by using Plaintiffs’ images in Defendant’s advertisements for the Club on

Defendants’ social media accounts, Defendant fraudulently represents to the public that Plaintiffs

endorse, are affiliated with, or agreed to advertise the Club.

    42. Attached as exhibits 1-11 hereto are screenshots of a sampling of Defendant’s uses of

Plaintiffs’ images and likenesses in advertisements on the Club’s social media accounts.

    43. As of the date of the filing of this Complaint, unauthorized uses of the image or likeness

of Plaintiffs remain on Defendant’s social media accounts.

    44. In the examples of advertisements including the images and likenesses of Plaintiffs

attached as exhibits hereto, Plaintiffs are readily identifiable in that persons seeing the

advertisements with the naked eye can reasonably determine that the persons depicted include

Plaintiffs.

    45. By placing Plaintiffs’ images and likenesses on Defendant’s social media under or next to

the Club’s name, Defendant conveys and reasonably suggests, falsely and fraudulently, that




                                                  6
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 7 of 17 PageID #: 7




Plaintiffs endorse the Club, are affiliated with the Club, participated in the Club, sponsor the

Club, or agreed to advertise for the Club.

   46. Defendant’s use of Plaintiffs’ images and likenesses was for a commercial purpose and

for Defendant’s commercial benefit.

   47. Defendant used the advertisements containing Plaintiffs’ images to drive traffic to the

Club and increase Defendant’s revenue.

   48. Defendant had and have no right, consent, authority, license, or authorization to use any

of Plaintiffs’ images in Defendant’s commercial advertisements.

   49. Defendant knew or should have known that they had no right to use Plaintiffs images in

commercial advertisements making Defendant’s unauthorized use of Plaintiffs’ images and

likenesses knowing, willful, and intentional.

       C.      Defendant’s Unauthorized Use of Plaintiffs’ Images and Likenesses Harmed
               and Damaged Plaintiffs

   50. In prior instances of authorized commercial marketing and use of Plaintiffs’ images,

likenesses, or identities by third parties, Plaintiffs negotiated and expressly granted authority for

such use pursuant to various terms and conditions and for agreed upon compensation.

   51. Defendant never hired or contracted with any of Plaintiffs to advertise, promote, market,

endorse, or participate in the Club.

   52. Defendant never sought Plaintiffs’ permission to use any of Plaintiffs’ images to

advertise and promote the Club, or for any other purpose.

   53. Defendant did not and does not have Plaintiffs’ prior written authorization to use any

aspect of Plaintiffs’ personality.




                                                  7
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 8 of 17 PageID #: 8




    54. Plaintiffs never gave Defendant permission to use Plaintiffs’ images or likenesses, nor

did Plaintiffs otherwise authorize, license, assign, or grant Defendant any right to use Plaintiffs’

images or likenesses for commercial purposes.

    55. Defendant never compensated Plaintiffs for any use of any of Plaintiffs’ images or

likenesses.

    56. Defendant’s unauthorized use of Plaintiffs’ images was and is misleading, confusing, and

fraudulent.

    57. Defendant misappropriated Plaintiffs’ images and identities in total disregard of

Plaintiffs’ rights.

    58. As a direct and proximate result of Defendant’s exploitation of Plaintiffs’ images and

identities, Defendant made profits or gross revenues in an amount to be established at trial.

    59. Plaintiffs have been damaged as a direct and proximate result of Defendant’s

unauthorized use of Plaintiffs’ images and likenesses for commercial purposes, as Plaintiffs have

been deprived of the fair market value compensation they could have otherwise received for the

commercial use of their images and likenesses if they had been willing to license same to the

Club – which they were not – resulting in damages, the total amount of which will be established

by proof at trial.

    60. Plaintiffs have further been damaged as a direct and proximate result of Defendant’s

unauthorized use, as such use causes Plaintiffs’ to lose Plaintiffs’ exclusive right to control the

commercial exploitation of Plaintiffs’ images and likenesses, resulting in damages, the total

amount of which will be established by proof at trial.

    61. Plaintiffs have further been damaged as a direct and proximate result of Defendant’s

unauthorized use, as such use is detrimental to the value Plaintiffs could otherwise obtain in




                                                  8
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 9 of 17 PageID #: 9




commercializing Plaintiffs’ images and likenesses, or Plaintiffs’ advertising ideas containing

Plaintiffs’ images and likenesses, resulting in damages, the total amount of which will be

established by proof at trial.


                                  V.     CLAIMS FOR RELIEF

                                        COUNT I
                 Violations of the Lanham Act, 15 U.S.C. §1125(a) et seq. by
              False Endorsement, Unfair Competition, and/or False Advertising

    62. Plaintiffs re-state and re-allege paragraphs 1 through 61 above and incorporate the same

be reference as though fully set forth herein.

    63. Each Plaintiff brings this claim against Defendant.

    64. The Lanham Act, 15 U.S.C. § 1125(a)(1), provides in part:

                Any person who, on or in connection with any goods or services
                … uses in commerce any word, term, name, symbol, or device, or
                any combination thereof, or any false designation of origin, false or
                misleading description of fact, or false or misleading
                representation of fact, which –

                            (A) is likely to cause confusion, or to cause mistake,
                    or to deceive as to the affiliation, connection, or association
                    of such person with another person, or as to the origin,
                    sponsorship, or approval of his or her goods, services, or
                    commercial activities by another person, or

                           (B) in commercial advertising or promotion,
                    misrepresents the nature, characteristics, qualities, or
                    geographic origin of his or her or another person’s goods,
                    services, or commercial activities,

                shall be liable in a civil action by any person who believes that he
                or she is or is likely to be damaged by such act.

        15 U.S.C. § 1125(a)(1).

    65. Defendant is liable to Plaintiffs for false endorsement, unfair competition, and/or false

advertising violations of the Lanham Act, 15 U.S.C. § 1125(a)(1).



                                                  9
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 10 of 17 PageID #: 10




     66. Plaintiffs, through their careers in modeling, have all attained a degree of fame and

 celebrity.

     67. Each Plaintiff enjoys a substantial social media following and/or has appeared in

 numerous publications, shows, productions, or paid appearances.

     68. Each Plaintiff earns or has earned their living by commercializing their identity for use by

 reputable brands and services through arms-length negotiated transactions.

     69. Each Plaintiff possesses a valid and protectable mark in the form of their persona, image,

 likeness, and identity.

     70. Each Plaintiff has possessed, maintained, and safeguarded their exclusive right to control

 the use of their persona, image, likeness, and identity.

     71. Prior to authorizing the use of their image, likeness, or identity, each Plaintiff carefully

 considers the reputation of the potential client and the good or service being promoted.

     72. Plaintiffs did not authorize Defendant’s use of Plaintiffs images nor did Plaintiffs grant

 anyone else authority to authorize this Defendant’s use of their images.

     73. Defendant is responsible for the placement of Plaintiffs’ images and likenesses on or in

 advertisements promoting the Club without consent, license, authorization, or legal right.

     74. Defendant’s unauthorized uses of Plaintiffs’ images and likenesses is ongoing and

 continuing as of the date of this Complaint.

     75. In Defendant’s advertisements that contain Plaintiffs’ images and likenesses, Plaintiffs

 are depicted and readily identifiable.

     76. Defendant misappropriated Plaintiffs’ images and likenesses in Defendant’s

 advertisements for the Club in order to create the false impression that Plaintiffs are somehow




                                                   10
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 11 of 17 PageID #: 11




 affiliated with, have endorsed, promoted, agreed to advertise, or otherwise participated in the

 Club.

    77. Defendant never sought Plaintiffs’ consent to use Plaintiffs’ images or likeness.

    78. Plaintiffs have never been employed by, performed at, danced at, or affiliated themselves

 in any way with the Club or Defendant.

    79. Plaintiffs would not agree to allow their images or likenesses to be used to promote the

 Club and would not and do not endorse the Club.

    80. Defendant placed the misappropriated images on some of the very same social media

 marketing channels used by Plaintiffs to promote themselves.

    81. Defendant’s misappropriation of Plaintiffs’ images is likely to cause confusion as to

 Plaintiffs’ affiliation with, sponsorship of, endorsement of, agreement to advertise or promote,

 and/or participation in the Club.

    82. On information and belief, Defendant’s misappropriation has caused actual confusion

 among consumers as to Plaintiffs’ affiliation with, endorsement of, agreement to advertise or

 promote, and/or participation in the Club.

    83. Defendant knew or should have known that they had no right to use Plaintiffs’ images or

 likenesses to promote or advertise the Club.

    84. Defendant knew or should have known that obtaining the right to use Plaintiffs’ images

 and likenesses would have required consent and substantial compensation.

    85. Defendant’s unauthorized use of Plaintiffs’ images and likenesses without seeking their

 consent under these circumstances constitutes willful and deliberate conduct.




                                                 11
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 12 of 17 PageID #: 12




     86. As a direct and proximate result of Defendant’s actions as described herein, Defendant

 created the false impression that Plaintiffs were affiliated with, performed at, endorsed, or

 otherwise promoted the Club.

     87. As a direct and proximate result of Defendant’s actions as described herein, Defendant

 enjoyed increased revenues and profits subject to disgorgement to Plaintiffs as damages.

     88. As direct and proximate result of Defendant’s actions as described herein, Plaintiffs

 suffered actual damages including but not limited to being deprived of the fair market value

 compensation Plaintiffs would have otherwise received for the authorized use of their images

 and likenesses and harm to Plaintiffs’ goodwill and reputation, all in an amount to be established

 at trial.

     89. Based on the foregoing, Plaintiffs demand judgment against Defendant and entry of an

 order awarding Plaintiffs damages, injunctive relief, costs, attorney’s fees, and all other such

 other and further relief as to this Court seem just, proper and equitable.

                                           COUNT II
                           Violations of Ind. Code § 32-36-1-0.2 et seq.
                      Statutory Violation of Plaintiffs’ of Right of Publicity

     90. Plaintiffs re-state and re-allege paragraphs 1 through 61 above and incorporate the same

 by reference as though fully set forth herein.

     91. Each Plaintiff brings this claim against Defendant.

     92. Indiana’s right of publicity statute, Ind. Code § 32-36-1-8(a), provides that “a person may

 not use an aspect of a personality’s right of publicity for a commercial purpose during the

 personality’s lifetime or for one hundred (100) years after the date of the personality’s death

 without having obtained previous written consent.”




                                                  12
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 13 of 17 PageID #: 13




     93. Plaintiffs’ photographs, images, likenesses, and distinctive appearances are aspects of

 each Plaintiffs’ personality.

     94. Plaintiffs are living persons.

     95. Plaintiffs’ photographs, images, likenesses, and distinctive appearances have commercial

 value.

     96. Defendant used aspects each Plaintiffs’ personality for a commercial purpose in Indiana

 by using Plaintiffs’ images and likenesses in advertisements for Defendant’s Club in Indiana

 posted by or on behalf of Defendant on the Club’s social media pages so that Defendant could

 profit from patronage of the Club in Indiana as described in detail above.

     97. Defendant has not obtained each Plaintiff’s written consent to use any Plaintiffs’ image,

 likeness, or distinctive appearance, or any other aspect of Plaintiffs’ personality.

     98. Defendant lacks any other authorization, license, or legal right to exploit Plaintiffs’

 images or likenesses for any commercial purpose.

     99. Defendant’s advertisements containing Plaintiffs’ images convey or reasonably suggest

 that Plaintiffs endorse the Club and/or its activities.

     100.        Defendant did not use any Plaintiffs’ image or likeness in literary works,

 theatrical works, musical compositions, film, radio or television programs, material that has

 political or newsworthy value, original works of fine art, in advertising that is incidental to such

 uses, or in connection with broadcast or reporting of an event or a topic of general or public

 interest.

     101.        Rather, Defendants used each Plaintiffs’ image and likeness for the purpose of

 commercially advertising Defendant’s Club.




                                                   13
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 14 of 17 PageID #: 14




     102.        Indeed, Defendant directly appropriated each Plaintiffs’ identity in Defendant’s

 advertisements for the Club.

     103.        As such, Defendant invaded Plaintiffs’ statutory rights of publicity through the

 acts set forth above and herein.

     104.        As a direct and proximate result of Defendant’s actions as described herein,

 Defendants enjoyed increased revenues and profits.

     105.        Defendant knew or should have known that obtaining the right to use Plaintiffs’

 images and likenesses would have required consent and substantial compensation.

     106.        Defendant’s unauthorized use of Plaintiffs’ images and likenesses without seeking

 their consent under these circumstances constitutes knowing, willful, or intentional conduct.

     107.        As direct and proximate result of Defendant’s actions as described herein,

 Plaintiffs suffered actual damages including but not limited to being deprived of the fair market

 value compensation Plaintiffs would have otherwise received for the authorized use of their

 images and likenesses as well as harm to Plaintiffs’ goodwill and reputation, all in an amount to

 be established at trial.

     108.        Based on the foregoing, Defendant is further liable to Plaintiffs for alternative

 statutory damages, treble or punitive damages, injunctive relief, and reasonable attorney’s fees,

 costs, and expenses.

     109.        Based on the foregoing, Plaintiffs demand judgment against Defendant and entry

 of an order awarding Plaintiffs damages, injunctive relief, costs, attorney’s fees, and all other

 such other and further relief as to this Court seem just, proper and equitable.

                                            COUNT III
                                         Unjust Enrichment




                                                  14
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 15 of 17 PageID #: 15




    110.        Plaintiffs re-state and re-allege paragraphs 1 through 61 above and incorporate the

 same by reference as though fully set forth herein.

    111.        Each Plaintiff brings this claim against Defendant.

    112.        As previously alleged, Defendant used Plaintiffs’ misappropriated images and

 likenesses to advertise and promote Defendant’s Club and its activities, thereby driving customers,

 business, and revenue to Defendant.

    113.        Accordingly, Plaintiffs conferred a benefit on Defendant.

    114.        Defendant knew or should have known that they benefited from the use of

 Plaintiffs’ images as is evident from the fact that Defendant posted Plaintiffs’ images to promote

 and advertise Defendant’s Club and its activities.

    115.        Nonetheless, although Defendant is in the adult entertainment business and knew

 or should have known of the standard negotiation process over the terms of use, conditions of

 release, licensing issues, and other contractual incidences related to the use and exploitation of a

 professional model’s image and likeness for Defendant’s commercial benefit, Defendant retained

 the benefits of using Plaintiffs’ images and likenesses without compensating Plaintiffs.

    116.        Moreover, Defendant circumvented the appropriate licensing and negotiating

 process, thereby avoiding payment to Plaintiffs, the cost of photoshoots, payments to Plaintiffs’

 agents or agencies, and the costs of licensing, totaling a substantial sum of money and resulting in

 a windfall for Defendant.

    117.        Defendant’s unauthorized use and alteration of Plaintiffs’ images and likenesses

 has and will continue to directly and proximately cause harm and damage to Plaintiffs, their

 reputations, and their brands by attributing to Plaintiffs their association with, involvement with,

 or endorsement the Club.




                                                 15
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 16 of 17 PageID #: 16




    118.        As a direct and proximate result of Defendant’s actions, Defendant has damaged

 Plaintiffs by failing to compensate them for the value of each misappropriated use of their likeness

 and associating them with Defendant’s Club without Plaintiffs’ consent.

    119.        As a direct and proximate result of the benefit Plaintiffs conferred on Defendant,

 Defendant has earned and continues to earn and withhold profits attributable directly or indirectly

 to the unlawful use of Plaintiffs’ images, entitling Plaintiffs to a disgorgement of those ill-gotten

 gains as remuneration.

    120.        Based on the foregoing, Plaintiffs demand judgment against Defendant and entry

 of an order awarding Plaintiffs damages, injunctive relief, equitable relief, costs, attorney’s fees,

 and all other such other and further relief as to this Court seem just, proper and equitable.

                                 VI.     DEMAND FOR RELIEF

         WHEREFORE, Plaintiffs respectfully pray for judgment against Defendant on each of

 the claims listed above as follows:

    1.      For actual, consequential, and incidental damages in an amount to be proven at trial;

    2.      For the amount due, owing, and unpaid to Plaintiffs representing the fair market value

            compensation Plaintiffs would have otherwise received for uses of Plaintiffs’ images

            and likenesses;

    3.      For trebling of damages as permitted by law;

    4.      For punitive damages in an amount to be proven at trial as permitted by law or equity;

    5.      For prejudgment interest in an amount permitted by law;

    6.      For disgorgement of Defendant’s profits;

    7.      For a permanent injunction barring Defendant’s use of Plaintiffs’ images or

            likenesses in advertisements or other promotional material for the Club, including but




                                                  16
Case 1:20-cv-02264-TWP-DLP Document 1 Filed 08/28/20 Page 17 of 17 PageID #: 17




             not limited to an order requiring Defendant to remove all uses of Plaintiffs’ images

             and likenesses from Defendant’s Club’s social media accounts;

    8.       For costs of this lawsuit;

    9.       For reasonable attorneys’ fees; and

    10.      For all such other and further relief as to this Court seem just, proper and equitable.

                                       VII.    JURY DEMAND

          Plaintiffs hereby demand trial by jury as to all issues so triable in the above matter.


 Dated: August 28, 2020                          Respectfully submitted,

                                                 /s/ Edmund S. Aronowitz
                                                 Edmund S. Aronowitz
                                                 Michigan Bar #: P81474 (S.D. Ind. application for
                                                 pro hac vice admission to be filed)
                                                 ARONOWITZ LAW FIRM PLLC
                                                 2609 Crooks Road #290
                                                 Troy, Michigan 48084
                                                 Telephone: (248) 716-5421
                                                 edmund@aronowitzlawfirm.com
                                                 Attorney for Plaintiffs

                                                 Brad A. Catlin
                                                 PRICE WAICUKAUSKI JOVEN & CATLIN, LLC
                                                 301 Massachusetts Avenue
                                                 Indianapolis, Indiana 42604
                                                 Telephone: (317) 633-8787
                                                 bcatlin@price-law.com
                                                 Attorney for Plaintiffs




                                                   17
